Citation Nr: 1020908	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-50 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 
2008, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than October 2, 
2008, for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953, and his decorations include the Combat 
Infantryman Badge (CIB). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Antonio, 
Texas, which granted service connection for bilateral hearing 
loss, assigning a noncompensable evaluation effective October 
2, 2008; and granted service connection for tinnitus, 
assigning a 10 percent evaluation effective October 2, 2008.  

The Veteran presented testimony at a hearing before the 
undersigned Acting Veterans Law Judge in March 2010; a 
transcript of the hearing is of record.  The Board notes 
that, at his March 2010 hearing, the Veteran submitted 
additional evidence in support of his claim, including a news 
article titled "Captain Nominated for Medal Of Honor After 
Retaining Outpost in Bloody Battle," which describes a 
battle that occurred during the Korean War for which a 
different service member received the Medal of Honor; the 
Veteran has reported that it was his involvement in this 
battle that led to him receiving a CIB.  In this regard, the 
Board notes that the Veteran's DD-214 confirms that he did in 
fact receive a CIB.  At his March 2010 hearing, the Veteran 
also submitted a duplicate copy of a news article titled 
"Stalin's Funeral," which describes the Veteran's 
involvement in a military operation in the Korean War.  The 
Board notes that the Veteran did not submit a waiver of RO 
consideration with this newly submitted evidence, but rather, 
has requested that his claim be remanded for consideration of 
this evidence.  However, because the newly submitted evidence 
is cumulative and duplicative of the statements and evidence 
already of record, and because this case turns upon 
application of law to undisputed facts, a remand to the RO 
for the issuance of a supplemental statement of the case is 
not necessary, and the Board will proceed with adjudication 
of the claim.  See 38 C.F.R. § 20.1304(c) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or 
informal, for service connection for bilateral hearing loss 
until October 2, 2008.

2.  The Veteran did not submit a claim, either formal or 
informal, for service connection for tinnitus until October 
2, 2008.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to October 2, 
2008, for the grant of service connection for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5101, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2009).

2.  Entitlement to an effective date prior to October 2, 
2008, for the grant of service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the 
effective dates assigned following the grant of service 
connection for bilateral hearing loss and tinnitus.  In this 
regard, the Board notes that once service connection is 
granted, the claim is substantiated and additional VCAA 
notice is not required, as any defect in the notice is 
considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Moreover, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).  

The Veteran contends that an earlier effective date is 
warranted for his bilateral hearing loss and tinnitus because 
these conditions first manifested during service in Korea in 
July 1953.  As such, he maintains that the effective date of 
service connection for bilateral hearing loss and tinnitus, 
and the respective noncompensable and 10 percent evaluations 
assigned for these disabilities, should be retroactive to the 
date following his separation from service, even though his 
claim for service connection was not submitted until October 
2, 2008.  In support of this contention, the Veteran has 
submitted several news articles and in-service photographs to 
establish that he is a combat Veteran, as well as several 
private audiograms dated from September 2008 to August 2009, 
which indicate that he has bilateral hearing loss and 
tinnitus.  

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for 
bilateral hearing loss and tinnitus was filed with VA on 
October 2, 2008, and indeed, the Veteran does not contend 
otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation; 
otherwise, the effective date shall be the date of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable rating effective the date 
that the Veteran's original claim of service connection for 
bilateral hearing loss was filed with VA.  The RO also 
granted service connection for tinnitus and assigned a 10 
percent disability rating effective the date that the 
Veteran's original claim of service connection for tinnitus 
was filed with VA.  Service connection for bilateral hearing 
loss and tinnitus were granted because these conditions had 
their onset in service.  It does not follow, however, that 
because service connection is warranted, that the effective 
date of service connection is the day following service.  An 
effective date of an award of service connection is not based 
on the earliest evidence showing a causal connection, but 
rather, on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran 
did not file a formal or informal application for service 
connection for bilateral hearing loss or tinnitus prior to 
October 2, 2008, VA is precluded, as a matter of law, from 
granting an effective date prior to that date for service 
connection for these disabilities.  As such, this appeal must 
be denied because the RO has already assigned the earliest 
possible effective date provided by law.  

(Continued on next page.)










ORDER

Entitlement to an effective date prior to October 2, 2008, 
for service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to October 2, 2008, 
for service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


